                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ATLANTA DIVISION

             SUSAN AYALA,                                :
                 Movant,                                 :          CRIMINAL ACTION NO.
                                                         :             1:18-CV-4007-SCJ
                   v.                                    :
                                                         :             CIVIL ACTION NO.
             UNITED STATES OF AMERICA,                   :              1:17-CR-0197-SCJ
                 Respondent.                             :

                                                     ORDER

                   Presently before the Court is the Magistrate Judge’s Report and

             Recommendation (R&R) recommending that the pending 28 U.S.C. § 2255 motion to

             vacate be granted in part (limited to Movant’s contention that she is entitled to a direct

             appeal of her conviction and/or sentence) and denied in part without prejudice as to the

             remainder of her claims. [Doc. 39]. Neither the Government nor Movant have filed

             objections in response to the R&R.

                   A district judge has broad discretion to accept, reject, or modify a magistrate

             judge’s proposed findings and recommendations. United States v. Raddatz, 447 U.S.

             667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), in the absence of objections, the

             Court reviews R&R under a “clearly erroneous” standard.

                   Having so reviewed the R&R, this Court holds that the Magistrate Judge’s

             findings and conclusions are correct. Accordingly, the R&R, [Doc. 39], is hereby

             ADOPTED as the order of this Court, and the § 2255 is GRANTED IN PART, but

AO 72A
(Rev.8/82)
             only with respect to her claim that her counsel failed to protect her right to an appeal,

             and a restoration of Movant’s appeal rights is hereby GRANTED. The remainder of

             Movant’s claims are DISMISSED without prejudice so that Movant may reassert

             those claims, if necessary, in her appeal and in a subsequent § 2255 motion. See

             United States v. Frank, 353 F. App’x 305, 307 (11th Cir. 2009). The Government’s

             partial motion to dismiss, [Doc. 37], is DENIED as moot.

                   According to the Eleventh Circuit,

                   [w]hen the district courts of this circuit conclude that an out-of-time
                   appeal in a criminal case is warranted as the remedy in a § 2255
                   proceeding, they should effect that remedy in the following way: (1) the
                   criminal judgment from which the out-of-time appeal is to be permitted
                   should be vacated; (2) the same sentence should then be reimposed; (3)
                   upon reimposition of that sentence, the defendant should be advised of all
                   the rights associated with an appeal from any criminal sentence; and (4)
                   the defendant should also be advised that the time for filing a notice of
                   appeal from that re-imposed sentence is ten days, which is dictated by
                   Rule 4(b)(1)(A)(i).

             United States v . Phillips, 225 F.3d 1198, 1201 (11th Cir. 2000).

                   Accordingly, to effectuate the relief granted, the judgment and sentence entered

             in this matter is hereby VACATED and REIMPOSED as of the date hereof with

             credit for all time served and any amounts that may have been paid for restitution, fine

             and/or special assessment.

                   Defendant is advised that:

                   (a) she has the right to an appeal;
                                                         2

AO 72A
(Rev.8/82)
             (b) if she is unable to pay the cost of an appeal, she may apply for in forma

             pauperis status to pursue the appeal;

             (c) if she so requests, the Clerk of this Court will prepare and file a notice of

             appeal on her behalf;

             (d) she has the right to counsel on appeal and, if she cannot afford counsel, an

             attorney will be appointed to represent her; and

             (e) with few exceptions, any notice of appeal must be filed within fourteen days

             of the date the Court reimposes its sentence.

             The Clerk is DIRECTED to close civil action number 1:18-CV-4007-SCJ.

             IT IS SO ORDERED, this 14th day of August, 2019.



                                 s/Steve C. Jones
                                 STEVE C. JONES
                                 UNITED STATES DISTRICT JUDGE




                                                 3

AO 72A
(Rev.8/82)
